ORDER
We resubmit Garcia’s Sixth Amendment challenge to his sentence. Because Garcia did not challenge his sentence on Sixth Amendment grounds in the district court, we review his sentence for plain error. Pursuant to United States v. Ameline, 409 F.3d 1073, 1074-75, 1084-85 (9th Cir.2005) (en banc), we remand Garcia’s sentence to the district court for the district court to determine whether it would have sentenced Garcia differently under an advisory Guidelines system. If so, the district court shall vacate Garcia’s sentence and re-sentence him under the post-Booker advisory Guidelines. If not, Garcia’s sentence shall remain undisturbed.